DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the acoustic wave reception unit, the acquisition unit, and the display control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because it is unclear relative to what the subject portion is larger.  It is unclear if it is larger than some other portion, a set standard portion, or if the subject portion grows in size.  It is also unclear if claim 9 merely indicates that pulse width and diameter are proportional.
Claim 11 is indefinite because it is unclear relative to what the depth increases.  It is unclear if it is deeper than some other portion, deeper than a set standard portion, or if the depth increases over time.  It is also unclear if claim 11 merely indicates that depth and amount of light are proportional.
Claim 12 is indefinite because it is unclear relative to what the depth increases.  It is unclear if it is deeper than some other portion, deeper than a set standard portion, or if the depth increases over time.  It is also unclear if claim 12 merely indicates that depth and wavelength are proportional.
Claims 14-16 are indefinite because it is unclear relative to what the density increases.  It is unclear if it is denser than some other portion, denser than a set standard portion, or if the density increases over time.  It is also unclear if claims 14-16 merely indicate that density and amount of light, repetition frequency, and/or irradiation time are inversely proportional.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. PG Pub. No. 2016/0317226 A1 to Jagdeo et al.
Regarding claim 1, Jagdeo discloses a treatment system comprising: a treatment probe configured to perform treatment on a subject portion by irradiating the subject portion of a subject with light (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78, noting the laser); an acoustic wave reception unit configured to receive an acoustic wave generated by irradiating the subject with light and to output a reception signal (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78, noting the PAM 22); an acquisition unit configured to acquire quantitative information about the subject portion based on the reception signal (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78); and a display control unit configured to perform control to display the quantitative information about the subject portion (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78).
Examiner notes that Jagdeo appears to disclose displaying the depth, width, and density quantitative parameters at the above noted citations because the data is presented to a user that can make decisions based on the data.  However, in the alternative Examiner takes Official Notice that displaying data to a user for the purpose of alerting the user to the data is well known in the art.
It would have been obvious to one of skill in the art to have combined the teachings of Jagdeo with the further skill in the art because doing so would predictably provide the user with useful diagnostic and treatment information.  The user could then verify and utilize any of the quantitative data used in the Jagdeo system.
Regarding claim 2, Jagdeo discloses a device, further comprising a setting unit configured to set an irradiation condition of light for performing treatment on the subject portion based on the quantitative information about the subject portion (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78).
Regarding claim 3, Jagdeo discloses a device, wherein the display control unit performs control to display an irradiation condition of light for performing treatment on the subject portion (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78).
Examiner notes that Jagdeo appears to disclose displaying the treatment parameters at the above noted citations because the data is presented to a user that can make decisions based on the data.  However, in the alternative Examiner takes Official Notice that displaying data to a user for the purpose of alerting the user to the data is well known in the art.
It would have been obvious to one of skill in the art to have combined the teachings of Jagdeo with the further skill in the art because doing so would predictably provide the user with useful treatment information.  The user could then verify, utilize, and adjust any of the treatment used in the Jagdeo system.
Regarding claim 4, Jagdeo discloses a device, wherein the irradiation condition of light is at least one of an amount of light, a pulse width of light, a wavelength of light, a repetition frequency of light, and a total irradiation time of light for performing treatment on the subject portion (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78).
Regarding claim 5, Jagdeo discloses a device, wherein the quantitative information about the subject portion is at least one of a diameter of the subject portion, information about a depth from a surface of the subject to the subject portion, and information about a density of a specific substance included in the subject portion (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78).
Regarding claim 6, Jagdeo discloses a device, wherein the subject portion is a tattoo (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78).
Examiner notes that Jagdeo discloses a tattoo portion.  Examiner also notes that claim 6 merely recites an intended use of the device and that the device is capable of performing the intended use of treatment on a subject that has a tattoo.
Claim 7 is anticipated by Jagdeo because claim 7 fails to recite a further structural limitation and the device of Jagdeo is capable of performing the functional limitations claimed.
Regarding claim 10, Jagdeo discloses a device, wherein the setting unit sets at least one of an amount of light and a wavelength of light corresponding to a depth from a surface of the subject to the subject portion (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78).
Regarding claim 11, Jagdeo discloses a device, wherein the setting unit increases the amount of light as the depth increases (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78, noting the equation in para 57 indicates that depth proportionally increases with the amount of energy as noted by Watts).
Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jagdeo as applied to claims 2 and 10 above, and further in view of U.S. PG Pub. No. 2003/0036751 A1 to Anderson et al.
Regarding claims 8 and 9, Jagdeo appears to disclose that pulse width, spot size increase with target diameter, width (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78).
Jagdeo does not disclose the exact relationship that increases pulse size with target size.
However, Anderson discloses a similar medical laser system, wherein the setting unit sets the pulse width depending on a diameter of the subject portion; and wherein the setting unit increases the pulse width as the diameter of the subject portion is larger (see para 85).
It would have been obvious to one of skill in the art to have combined the teachings of Jagdeo and Anderson because doing so would predictably allow a user to treat a specific size target so that all portions of the target are treated at the same time.
Regarding claim 12, Anderson discloses a similar medical laser system, wherein the setting unit increases the wavelength of light as the depth increases (see para 153).
It would have been obvious to one of skill in the art to have combined the teachings of Jagdeo and Anderson because doing so would predictably allow a user to treat a deeper target and reduce unwanted scattering.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jagdeo as applied to claims 2 above, and further in view of U.S. PG Pub. No. 2011/0190586 A1 to Kemp.
Regarding claims 13-16, Jagdeo discloses that density is a parameter that can be measured and used to adjust laser treatment energy delivery (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78).  Jagdeo does not provide the specifics of how density is utilized however.
But, Kemp discloses a similar medical light delivery system, wherein the setting unit sets at least one of an amount of light, a repetition frequency of light, and a total irradiation time of light corresponding to a density of a specific substance included in the subject portion; wherein the setting unit reduces the amount of light as the density of the specific substance included in the subject portion is higher; wherein the setting unit reduces the repetition frequency of light as the density of the specific substance included in the subject portion is higher; and wherein the setting unit reduces the total irradiation time of light as the density of the specific substance included in the subject portion is higher (see para 51 and 52).
Kemp teaches to a skilled artisan that the higher the density of the target particle the higher the energy transfer will be.  Kemp also teaches to a skilled artisan that where densities are high energy generated by the light source should be lowered so as to not cause tissue damage and to not exceed certain ablation thresholds.
It would have been obvious to one of skill in the art to have limited laser energy generation and transfer to a target when target particle density is high because doing so would keep tissue heating below threshold levels.
Additionally, regarding claims 14-16, Examiner takes Official Notice that reducing energy levels by reducing fluency, repetition frequency, and total irradiation time is well known in the art.  
It would have been an obvious and predictable substitution to select which technique is used for reducing laser energy because reducing fluency, repetition frequency, and total irradiation time are well known techniques that would predictably reduce the amount of energy transferred to the subject.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jagdeo as applied to claim 2 above, and further in view of U.S. Patent No. 5,217,455 A to Tan.
Regarding claims 17 and 18, Tan in combination with Jagdeo as above cited discloses a similar laser treatment method, wherein the setting unit sets the irradiation condition of light based on information about the subject portion and a region except for the subject portion in the subject (see col 11 ln 35-59); and wherein the information about the region except for the subject portion is a color of a skin of the subject (see col 11 ln 35-59).
It would have been obvious to one of skill in the art to have combined the teachings of Jagdeo and Tan because doing so would predictably determine if treatment was progressing as planned.  Further, it would have been obvious to compare non-target skin with targeted areas to determine if laser treatment was too intense or not intense enough.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jagdeo as applied to claim 5 above, and further in view of Kemp and U.S. PG Pub. No. 2010/0082019 A1 to Neev.
Regarding claim 7, Jagdeo discloses that density is a parameter that can be measured and used to adjust laser treatment energy delivery (see Figs. 1-3 and para 15-19, 24, 37, 38, 42-47, 50-72, and 78).  Jagdeo does not provide the specifics of how density is utilized however.
But, Kemp discloses a similar medical light delivery system, wherein density information is used to determine a sub-damage threshold that provides adequate light energy to a target (see para 51 and 52).  Similarly, Neev discloses a light-based tissue treatment wherein tattoo dye is the target particle.
It would have been obvious to one of skill in the art to have limited laser energy generation and transfer to a target when target particle density is high because doing so would keep tissue heating below threshold levels.
Further, it would have been obvious and predictable to have used a tattoo dye as the target particle because doing so would allow for tattoo removal or specific targeting heating a tattooed location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793